Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the application filed on 01/26/2021.


The drawings submitted on 01/26/2021 are acceptable.
The information disclosure statement (IDS) submitted on 11/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.  
Claims 1-6 are pending and has been examined.
Allowable Subject Matter
Claims 1-6 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the third MOS transistor has a source terminal to be connected to a first predetermined potential, and the current source circuit has a second terminal to be connected to the first predetermined potential, wherein the fourth MOS transistor has a drain terminal and a gate terminal that are to be connected to a drain terminal of the first MOS transistor and to a gate terminal of the fifth MOS transistor, respectively, wherein the fifth MOS transistor has a drain terminal to be connected to a drain terminal of the second MOS transistor and to a gate terminal of the sixth MOS transistor, and19 wherein the fourth MOS transistor, a fifth MOS transistor, and the sixth MOS transistor each have a source terminal to be connected to a second predetermined potential18 wherein the fourth MOS transistor, the fifth MOS transistor, and the sixth MOS transistor each have a source terminal to be connected to a second predetermined potential.  ”.
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the third MOS transistor has a source terminal to be connected to a first predetermined potential, and the current source circuit has a second terminal to be connected to the first predetermined potential, wherein the fourth MOS transistor has a drain terminal and a gate terminal that are to be connected to a drain terminal of the first MOS transistor and to a gate terminal of the fifth MOS transistor, wherein the fifth MOS transistor has a drain terminal to be connected to a drain terminal of the second MOS transistor and to a gate terminal of the sixth MOS transistor, and 19 wherein the fourth MOS transistor, a fifth MOS transistor, and the sixth MOS transistor each have a source terminal to be connected to a second predetermined potential”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3 and 5, claims 3 and 5 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 4 and 6, claims 4 and 6 depend from claim 2, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839